STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

MADISON         GARRAWAY                                               NO.     2022    CW   0824

VERSUS


JAMEE      RAYE ALLEN AND           FORD                               AUGUST         3,    2022
MOTOR      COMPANY




In   Re:          Hilda    Lou     Byargeon,    in her capacity as the Curatrix of
                  Madison    Garraway,        applying for supervisory writs, 19th
                  Judicial       District      Court,   Parish    of    East    Baton       Rouge,
                  No.   631668.




BEFORE:           WHIPPLE,       C. J.,    GUIDRY AND WOLFE,     JJ.


        WRIT      DENIED.




                                                 VGW
                                                 JMG
                                                 EW




COURT      OF    APPEAL,    FIRST     CIRCUIT




     DE     UTY    CLERK     F   COURT
                FOR THE    COURT